RENDERED: MAY 21, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1239-MR

TRACIE MASSIE                                                          APPELLANT


                 APPEAL FROM GREENUP CIRCUIT COURT
v.               HONORABLE JEFFREY L. PRESTON, JUDGE
                        ACTION NO. 17-CI-00181


DARRELL MASSIE                                                           APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

LAMBERT, JUDGE: Tracie Massie appeals from the Greenup Circuit Court’s

order allocating assets and debts after the dissolution of her marriage to Darrell

Massie. We affirm.

             Tracie and Darrell were married in Greenup, Kentucky, on December

9, 2000. There were no children born of the marriage. The parties resided in a

home owned by Tracie prior to the marriage but which was still mortgaged. Tracie

filed for dissolution on April 18, 2017. She also sought temporary maintenance as
well as ownership of the 2014 Chevrolet Cruze. After a hearing, the circuit court

entered an order granting those requests.

             The final hearing was not held until December 5, 2018. Meanwhile,

an order was entered on February 8, 2018, dissolving the marriage but reserving all

other issues, including division of property.1 On May 5, 2019, the circuit court

ordered the parties to submit their proposed findings of fact and conclusions of

law. The circuit court entered its findings of fact, conclusions of law, and order on

June 18, 2019. Tracie filed a motion to alter, amend, or vacate (Kentucky Rule of

Civil Procedure (CR) 59.05) on June 28, 2019, which was denied (after a hearing

the previous day) on July 18, 2019. Tracie filed a notice of appeal on August 15,

2019.

             We note at the outset that Tracie’s brief is deficient in several aspects;

namely, it fails to include an appendix (CR 76.12(4)(c)(vii)) and fails to include, at

the beginning of each argument, “a statement with reference to the record showing

whether the issue was properly preserved for review and, if so, in what manner.”

CR 76.12(4)(c)(v). The statement of preservation is important “so that we, the

reviewing Court, can be confident the issue was properly presented to the trial

court and therefore, is appropriate for our consideration. It also has a bearing on



1
  See Putnam v. Fanning, 495 S.W.2d 175 (Ky. 1973); accord Goldman v. Eichenholz, 851
S.W.2d 463, 465 (Ky. 1993).

                                           -2-
whether we employ the recognized standard of review, or in the case of an

unpreserved error, whether palpable error review is being requested and may be

granted.” Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App. 2012).

             “Our options when an appellate advocate fails to abide by the rules

are: (1) to ignore the deficiency and proceed with the review; (2) to strike the brief

or its offending portions, CR 76.12(8)(a); or (3) to review the issues raised in the

brief for manifest injustice only[.]” Hallis v. Hallis, 328 S.W.3d 694, 696 (Ky.

App. 2010). In this case, we elect to ignore the deficiencies but caution counsel to

avoid similar pitfalls in the future.

             Tracie first argues that the circuit court erred in allowing Darrell’s

introduction of evidence during the final hearing when he had not complied with

the ten-day disclosure rule. Tracie concedes that she failed to object to the

evidence and exhibits at the hearing and did not bring her concerns to the circuit

court’s attention until she filed the CR 59.05 motion. “A party cannot invoke CR

59.05 to raise arguments and to introduce evidence that should have been presented

during the proceedings before the entry of the judgment.” Gullion v. Gullion, 163

S.W.3d 888, 893 (Ky. 2005) (footnote omitted). Moreover, the circuit allowed the

parties to file post-hearing evidence, and Tracie failed to take advantage of that

opportunity. We therefore decline to discuss this argument.




                                          -3-
            Tracie next contends that the circuit court abused its discretion in its

allocation of assets and debts. We begin by stating the standard of reviewing an

order allocating property and resolving other issues between parties dissolving

their marriage. CR 52.01 provides the general framework for the circuit court as

well as review in the Court of Appeals:

            In all actions tried upon the facts without a jury or with
            an advisory jury, the court shall find the facts specifically
            and state separately its conclusions of law thereon and
            render an appropriate judgment[.] . . . Findings of fact
            shall not be set aside unless clearly erroneous, and due
            regard shall be given to the opportunity of the trial court
            to judge the credibility of the witnesses.

See Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (an appellate court may set

aside a lower court’s findings made pursuant to CR 52.01 “only if those findings

are clearly erroneous.”). The Asente Court went on to address substantial

evidence:

            “[S]ubstantial evidence” is “[e]vidence that a reasonable
            mind would accept as adequate to support a conclusion”
            and evidence that, when “taken alone or in the light of all
            the evidence, . . . has sufficient probative value to induce
            conviction in the minds of reasonable men.” Regardless
            of conflicting evidence, the weight of the evidence, or the
            fact that the reviewing court would have reached a
            contrary finding, “due regard shall be given to the
            opportunity of the trial court to judge the credibility of
            the witnesses” because judging the credibility of
            witnesses and weighing evidence are tasks within the
            exclusive province of the trial court. Thus, “[m]ere doubt
            as to the correctness of [a] finding [will] not justify [its]



                                          -4-
             reversal,” and appellate courts should not disturb trial
             court findings that are supported by substantial evidence.
Id. at 354 (footnotes omitted). See also McVicker v. McVicker, 461 S.W.3d 404,

415 (Ky. App. 2015).

             In Young v. Young, 314 S.W.3d 306, 308 (Ky. App. 2010), this Court

specifically addressed the standard of review for the classification of property:

                    A trial court’s ruling regarding the classification of
             marital property is reviewed de novo as the resolution of
             such issues is a matter of law. Heskett v. Heskett, 245
             S.W.3d 222, 226 (Ky. App. 2008). We review a trial
             court’s determinations of value and division of marital
             assets for abuse of discretion. Armstrong v. Armstrong,
             34 S.W.3d 83, 87 (Ky. App. 2000) (quoting Duncan v.
             Duncan, 724 S.W.2d 231, 234-35 (Ky. App. 1987)).

KRS 403.190 provides for the assignment and division of property and provides in

relevant part as follows:

             (1) In a proceeding for dissolution of the marriage or for
             legal separation, or in a proceeding for disposition of
             property following dissolution of the marriage by a court
             which lacked personal jurisdiction over the absent spouse
             or lacked jurisdiction to dispose of the property, the court
             shall assign each spouse’s property to him. It also shall
             divide the marital property without regard to marital
             misconduct in just proportions considering all relevant
             factors including:

                    (a) Contribution of each spouse to
                    acquisition of the marital property, including
                    contribution of a spouse as homemaker;

                    (b) Value of the property set apart to each
                    spouse;


                                          -5-
                    (c) Duration of the marriage; and

                    (d) Economic circumstances of each spouse
                    when the division of property is to become
                    effective, including the desirability of
                    awarding the family home or the right to live
                    therein for reasonable periods to the spouse
                    having custody of any children.

KRS 403.190(2)(a) defines “marital property” as “all property acquired by either

spouse subsequent to the marriage except . . . [p]roperty acquired by gift, bequest,

devise, or descent during the marriage and the income derived therefrom unless

there are significant activities of either spouse which contributed to the increase in

value of said property and the income earned therefrom[.]”

             Tracie maintains that the circuit court erred in its findings and

conclusions regarding three aspects of the assignment of assets and debts, namely,

Darrell’s pension, the marital home, and the 1955 Chevrolet pickup truck. We

decline to analyze these allegations in detail other than to state that Tracie fails to

make a legitimate argument in her favor on any of the findings other than to

express her dissatisfaction with same. We have examined the record in its entirety

(including the videotaped final hearing and the exhibits submitted by the parties)

and hold that the findings were supported by substantial evidence, and the circuit

court did not abuse its discretion in its determinations of value and division of

marital assets. CR 52.01; KRS 403.190; Asente, 110 S.W.3d at 354.

             Accordingly, the order of the Greenup Circuit Court is affirmed.

                                           -6-
           ALL CONCUR.



BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Charles L. Douglas, Jr.    Robert Renfroe
Greenup, Kentucky          Greenup, Kentucky




                          -7-